Blackmar, P. J.:
The receiver was appointed as custodian of the property simply, with such powers as the United States court that appointed him conferred upon him. The title of the property remained with the defendant corporation, and the receiver, therefore, had no interest in the subject of the action or in the real property within the meaning of section 452 of the Code of Civil Procedure, which, as we understand it, means a property interest. He is, therefore, not entitled to intervention as a matter of right. Neither is there any justification for making him a party in the exercise of the discretion of the court, for the petition alleges no facts from which the conclusion can be drawn that there exists any defense to the action, or that the corporation itself is neglecting its duty in defending the action. There exists, therefore, no ground for making the receiver a party. (Honegger v. Wettstein, 94 N. Y. 252.)
The order of the County Court of Kings county should be reversed, with ben dollars costs and disbursements, and the motion denied, with ten dollars costs.
Mills, Rich, Putnam and Jaycox, JJ., concur.
Order of the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.